Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Klampfl, US 20150310467, and Fleet Owner, “Workhorse electric delivery trucks achieve 30 MPGe,” Nashville, Endeavor Business Media, February 15, 2017.
Klampfl discloses:
- a rental fee setting apparatus (or method) configured to set a rental fee for an electric vehicle;
- a storage device configured to store a utilization history of the electric vehicle while rented;
- a setting device configured to set a rental fee depending on how an electric vehicle is used.
Fleet Owner discloses a fleet of electric vehicles which can be monitored using a telematics system.
As per Claims 1 and 8-9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combinations of elements/limitations of the claims, including the particular configurations of the elements/limitations with respect to each other in the combinations.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combinations of elements/limitations of the claims, including the particular configurations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628